Broyles, C. J.
In each of these cases the verdict was authorized by the evidence, and none of the alleged errors, either of commission or of omission, in the charge of the court, when considered in the light of the charge as a whole and the facts of the case, requires another trial of the issues involved. The remaining grounds of the amendment to the motion ror a new trial are not insisted upon in the brief of counsel for the plaintiff in error, and are treated as abandoned.

Judgments affirmed.


Luke and Bloodworth,- J-J., concur.